Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Change of Examiner
The Examiner assigned to the instant application has changed.  The new examiner is Gregg Polansky.  Contact information is provided at the end of this Office action.

Election/Restrictions
Applicant’s election in the reply filed on 9/29/2021 of Group I (Claims 1-18), drawn to a method of treatment, is acknowledged.  The election was without traverse.  
After further consideration, the Restriction Requirement mailed on 7/29/2021 is hereby withdrawn.

Status of Claims
Claims 1-20 are pending and are presently under consideration.

Information Disclosure Statement
Applicant’s’ Information Disclosure Statement, filed 9/29/2021, is acknowledged and has been reviewed.  NPL citation number R33 has been amended by the Examiner i.e., The Lancet) of the citation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is drawn to the method of claim 1 “wherein the alpha-glucosidase glycoprotein processing inhibitor comprises castanospermine, or a pharmaceutically acceptable salt, derivative, or prodrug thereof.”  Although derivatives and prodrugs are often used in the field to refer to compounds having the same or similar therapeutic activity and pharmacological core, the boundaries of these terms are not clearly defined in the specification or claims.  Therefore, one skilled in the art would not be able to ascertain the metes and bounds of the claims.  Applicants should recite those “derivatives” and “prodrugs” contemplated, such as in claim 8.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating human SARS-CoV-2 coronavirus infection, or a symptom thereof, with the α-glucosidase glycoprotein processing inhibitors (hereinafter “α-glucosidase inhibitor”) castanospermine and its prodrug derivative, celgosivir, does not reasonably provide enablement for:
treating all other human coronavirus infections with castanospermine, celgosivir or any other α-glucosidase inhibitor, and
 preventing human SARS-CoV-2 coronavirus infection or any other human coronavirus infections with castanospermine, celgosivir or any other α-glucosidase inhibitor.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This is a Scope of Enablement rejection.
To be enabling, the Specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).   (As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”)

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 
The nature of the invention, the breadth of the claims, the state and predictability of the art, and relative skill of those in the art 


    PNG
    media_image1.png
    208
    561
    media_image1.png
    Greyscale

However, Formula (I) defines many thousands (if not millions) of compounds. Furthermore, the claim still includes prevention and the treatment of any coronavirus infection.
Claim 11 limits the compound of Formula (I) in claim 10 to a compound of Formula (II), which has the following structure:

    PNG
    media_image2.png
    122
    314
    media_image2.png
    Greyscale



Claims 14-18 are drawn to the method of claim 1, wherein the method is for preventing any human coronavirus infection or symptom thereof, comprising administration of a compound of Formula (I).
NIAID (National Institute of Allergy and Infectious Diseases, “Understanding Microbes in Sickness and in Health”, NIH Publication No. 06-4914, January 2006, pp. 1-52) teaches viral diseases are difficult to treat and only a few antiviral agents are available to treat viral infections and diseases.  One of the confounding factors in the treatment of viral infections is the isolation of the virus in cells of the body where they are protected from antiviral agents carried by the blood.  NIAID teaches “safe and effective treatments and cures for most viral diseases have eluded researchers, [however], there are safe vaccines to protect [individuals] from viral infections and diseases.”  See “For viruses”, pages 35-36.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D. The artisan using Applicant’s invention would generally be an infectious disease specialist or a pulmonologist.  That factor is outweighed, however, by the unpredictable nature of the art.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology."
The amount of direction or guidance provided and the presence or absence of working examples 
The specification discloses that celgosivir and castanospermine are not active against a number of respiratory viruses.  The viruses are Human rhinovirus 14/1059, Influenza A H1lN1/California/07/2009, Influenza H5N1/Duck/MN/1525/81, Influenza B/Brisbane/60/2008, Influenza B/Florida/4/2006 and Parainfluenza virus 3/14702.  See Example 1.  Example 2 presents an in vitro assay demonstrating activity of celgosivir against SARS-CoV-2 in primary human respiratory epithelia.  
No other compounds or viruses were tested.  No working example of prevention is disclosed.  No data from any in vivo assays are presented.
The quantity of experimentation necessary 
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, one of skill in the art would not accept the assertion that the compounds encompassed by the claims would be effective in preventing any human coronavirus infections or symptoms thereof or for treating all other human coronavirus infections other than SARS-CoV-2 with castanospermine, celgosivir or any other α-glucosidase inhibitor
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (WO 2006/077427 A2; cited by Applicant).
Instant claim 20 is drawn to a composition of matter, comprising: (a) packaged dosage formulation comprising an alpha-glucosidase glycoprotein processing inhibitor, in a pharmaceutically acceptable dosage in one or more packages, packets, or containers; and instructions for administering the alpha-glucosidase glycoprotein processing inhibitor, to treat or prevent human coronavirus infection; or (b) a kit comprising, in one or more containers, alpha-glucosidase glycoprotein processing inhibitor; and instructions for administering the alpha-glucosidase glycoprotein processing inhibitor to treat or prevent human coronavirus infection.
Nash et al. (“Nash”) teaches antiviral compositions and methods, wherein the antiviral compositions comprise α-glucosidase inhibitors, including castanospermine, 6-O-butanoylcastanospermine (i.e., celgosivir) and 1-deoxynojirimycin (DNJ) and derivatives thereof.  See Abstract; claims 32, 74 and 75.  Nash discloses that the “pharmaceutical composition may take the form of a kit of parts, which kit may comprise the composition of the invention together with instructions for use and/or a plurality of different components in unit dosage form.”  See page 50, lines 30-32.  Although the instructions of the kit taught by Nash are not directed to the use of the disclosed glycoprotein processing inhibitor to treat or prevent human coronavirus infection, no patentable weight is given to printed matter absent a new and unobvious functional In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).

Conclusion
Claims 1-20 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629